Citation Nr: 1645329	
Decision Date: 12/02/16    Archive Date: 12/19/16

DOCKET NO.  14-25 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a rating higher than 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	George Sink, Esq.


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from July 1950 to July 1954.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which increased the Veteran's rating for posttraumatic stress disorder to 50 percent effective April 4, 2011.  The Veteran filed a February 2013 notice of disagreement.  The RO issued a June 2014 statement of the case and the Veteran perfected his appeal with a July 2014 VA Form 9.

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in July 2016.  A transcript of the hearing is associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's PTSD resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, but not total social impairment due to gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, or symptoms of similar severity, duration, and frequency.

2.  The Veteran's PTSD renders him unable to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 70 percent, but not more, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.130, Diagnostic Code (DC) 9411 (2015).

2.  The criteria for entitlement to a total disability rating based on individual unemployability due to service connected disability (TDIU) have been met. 38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 3.340, 3.341, 4.3, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in May 2014.

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service, VA, and private treatment records are associated with the claims file.  Of record is a November 1989 determination of the Social Security Administration (SSA) showing that the Veteran was disabled for SSA purposes due to lumbosacral strain and numbness in his legs.  At his July 2016 hearing, the Veteran testified that he had not claim SSA benefits for his PTSD or undergone a SSA examination for this disability.  Attempts to obtain additional SSA records were unsuccessful as SSA indicated that all medical records had been destroyed.  See September 2016 SSA Response.

VA provided a relevant examination in September 2016.  This examination contained all information needed to rate the disability.  Indeed, the examiner reviewed the objective evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation.  Therefore, this examination is adequate for VA purposes.

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  


II.  Analysis

The Veteran was originally granted service connection for PTSD in a September 2010 Board decision.  This was effectuated in an October 2010 rating decision.  At that time, he was awarded a 30 percent rating effective August 9, 2005.

The Veteran's current claim for an increased rating was received on April 4, 2011.  In the August 2012 rating decision on appeal, this rating was increased to 50 percent.

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted; a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

PTSD is evaluated under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under that General Rating Formula, the current 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002); see also Vazquez-Claudio v. Shinseki, 713 F.3d 112, 115 (Fed. Cir. 2013).  In Vazquez-Claudio, the Federal Circuit stated: 

Entitlement to a 70 percent disability rating requires sufficient symptoms of the kind listed in the 70 percent requirements, or others of similar severity, frequency or duration, that cause occupational and social impairment with deficiencies in most areas such as those enumerated in the regulation. The 70 percent disability rating regulation contemplates initial assessment of the symptoms displayed by the veteran, and if they are of the kind enumerated in the regulation, an assessment of whether those symptoms result in occupational and social impairment with deficiencies in most areas.

Language in Vasquez-Claudio indicates that symptoms other than those listed, which are "others of similar severity, frequency, and duration," can be thought of as symptoms of like kind to those listed in the regulation for a given disability rating.  Id. at 116.

What this case makes clear is that first the Board must look at the symptoms suffered by the Veteran and if he has a symptom or symptoms listed in a given set of criteria, or a symptom or symptoms of similar severity, frequency, and duration to those listed, then the Board must assess of whether those symptoms or symptom result in the level of impairment corresponding to the criteria.  This level of impairment is generally stated in the initial words of each set of criteria; for example, total occupational and social impairment for the 100 percent rating.  

Throughout the appeal, the Veteran's symptoms have been rated on the Global Assessment of Functioning (GAF) Scale.  The GAF scale reflects the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Diagnostic and Statistical Manual of Mental Disorders, 32 (4th ed. 1994).  GAF Scale score of 21 to 30 indicates behavior is considerably influenced by delusions or hallucinations, or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation), or inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  A GAF Scale score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or an major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF Scale score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF Scale score of 51 to 60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with coworkers).  A GAF Scale score of 61 to 70 represents some mild symptoms OR some difficulty in social, occupational, or school functioning, but generally functioning pretty well, has some meaningful interpersonal relationships.

A March 2011 VA treatment record includes a mental status examination that found the Veteran alert, attending, and cooperative.  He had fair eye contact and paresis of the right arm.  He was ambulatory with a cane.  He had no agitation.  He was neatly dressed and groomed.  His affect was mildly constricted and his mood was euthymic.  His speech was unremarkable with normal rate and tone, no pressure or retardation, and no dysarthria.  His thought process linear, goal-directed, and somewhat concrete.  He had no delusions or hallucinations.  He denied suicidal ideation and homicidal ideation.  There were no threats.  His insight and judgment were good.  He was fully oriented.  He was assigned a GAF score of 70.

A March 2011 private psychosocial report noted the Veteran's complaints of nightmares, flashbacks, feelings of persecution, uncontrollable anger, hopelessness, despair, extreme fear, mood swings that caused unstable episodes, and difficulty functioning in crowded areas.  This counsellor noted that the Veteran was in a depressed state, expressing symptoms of hopelessness and despair.  He appeared mentally and physically exhausted, and complained of difficulty sleeping.  He reported having nightmares and experiencing feelings of fear and anxiety.  He also expressed hopelessness for his conditions.  He was appropriately dressed.  His behavior was cooperative, but he expressed feelings of persecution by others.  He displayed fair eye contact.  His speech was low and monotone.  His mood was depressed, and his affect was blunt.  His thought process was coherent and his thought content appeared to be paranoid.  He did not express any suicidal or homicidal ideations.  He appeared fixated on certain issues as he seems unable to relax within his environment.  He was assigned a GAF score of 45.

A June 2011 VA treatment record includes a mental status examination that found the Veteran somewhat unkempt.  His mood was serious.  Otherwise, his mental status had not changed from the March 2011 record.

A December 2011 VA treatment record includes a mental status examination that found the Veteran was minimally cooperative with very poor eye contact.  His affect was restricted and his mood was sullen.  He admitted suicidal ideation and intent, but would not discuss his plan.  His GAF score was 45.

The Veteran was admitted to the hospital for a week at the end of December 2011 for suicidal ideation.  His GAF score was 30 at the time of his admission and 65 at the time of his discharge.  

A January 2012 VA treatment record shows the Veteran's symptoms had improved.  He no longer reported suicidal ideation.  His GAF score improved to 65.

Another January 2012 VA treatment record includes a mental status examination that found the Veteran alert, attending, and cooperative.  He had poor eye contact and paresis of the right arm.  He was ambulatory with a cane.  There was no agitation.  The Veteran was neatly dressed and groomed.  His affect was constricted.  His mood was serious.  His speech had limited elaboration, but was normal in rate and tone, with no pressure, retardation, or dysarthria.  His thought process was linear, goal-directed, and somewhat concrete.  He denied delusions, hallucinations, and suicidal and homicidal ideations.  His insight and judgment were good.  He was fully oriented.  His GAF score was 65.  See also, February 2012, May 2012, August 2012, and December 2012 VA treatment records.

In April 2012, the Veteran underwent a VA examination in conjunction with this claim.  At that time, the Veteran denied any changes since his prior examination years earlier.  He continued to live with his wife of 62 years and did not work.  This examiner found occupational and social impairment with reduced reliability and productivity based on the Veteran's symptoms of depressed mood, anxiety, chronic sleep impairment, impairment of short- and long-term memory, flattened affect, and disturbances of motivation and mood.  He was assigned a GAF score of 50.

In an August 2012 opinion, a VA examiner reviewed the Veteran's file and determined that no changes to the April 2012 examination were required, noting that the Veteran's long-time psychiatric saw him on a regular basis and assigned GAF scores consistently in the 65 range.

A June 2013 VA treatment record includes a mental status examination that found the Veteran alert, attending, and cooperative.  He had poor eye contact and paresis of the right arm.  He was ambulatory with a rollator.  He was neatly dressed and groomed.  His affect was constricted.  His mood was "down sometimes."  His speech was normal in rate and tone, without pressure, retardation, or dysarthria.  His thought process was impaired in that he ruminated about his military experience.  He denied delusions and hallucinations.  He denied suicidal ideation and homicidal ideation.  His insight and judgment were good.  He was fully oriented.  See also, August 2013, December 2013, June 2014, September 2014, December 2014, May 2015, and August 2016 VA treatment records.

A December 2014 VA treatment record includes a mental status examination that found the Veteran's appearance to be adequate.  His speech was normal in rate and tone.  He was cooperative.  His mood was frustrated with continued poor sleep and chronic pain.  His affect was congruent to content.  His thought process was linear and circumstantial.  He denied hallucinations.  His thought content was rational.  He denied suicidal and homicidal ideation.  His concentration and attention were fully intact and his alertness was normal.  His short term memory was impaired but his remote memory was intact.

At his July 2016 hearing, the Veteran testified that he had flashbacks, difficulty sleeping, and difficulty getting along with others.  He reported suicidal thoughts, forgetfulness, and violent outbursts.  He stated that he treated his family poorly.  He stated that he did not have any close friends.  He left the house once or twice per week.  He reported auditory and visual hallucination and stated that he had "floating" thoughts of suicide nearly every day.

In September 2016, the Veteran underwent a VA examination in conjunction with this claim.  At that time, the Veteran's wife reported his symptoms of hollering at night, anger problems, jumping when they hit a bump in the road, tending to keep to himself, and depression.  The Veteran's wife stated that sometimes he gets so angry that he hits her, with no injuries and no police involvement.  The Veteran lived with his wife and rarely went out in public.  He did not like crowds.  He reported having no close friends or hobbies.  He had anger problems which caused difficulty in his relationship with his wife.  He was not employed and had last worked several decades ago in a warehouse.  This examiner found occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  This examiner noted that the Veteran's symptoms included depressed mood, anxiety, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and suicidal ideation.  He was alert and oriented.  He ambulated with a cane.  He was cooperative with the exam.  His mood was mildly depressed and affect was mildly constricted.  His speech was fluent and normal in rate and tone.  He had difficulty registering 3/3 words, but recalled 2/3 words at five minutes.

Based on the above, the Board concludes that the Veteran's PTSD resulted in occupational and social impairment with deficiencies in most areas, specifically mood, thinking, and work due to symptoms including depression, intermittent suicidal ideation, and difficulty establishing and maintaining effective relationships outside of his family.  This is consistent with a 70 percent rating.  See 38 C.F.R. § 4.130, DC 9411.  Moreover, although there have been fluctuations in his disability level, the fluctuations are not for such periods of time to warrant staging the rating.  Rather, the evidence is best viewed as approximating the criteria for the entire appeal period.  A higher, 100 percent, rating is not warranted unless the record establishes total social and occupational impairment.  Ultimately, the Veteran's ability to maintain relationships with his wife of more than sixty years and his adult sons prevent a finding of total social impairment.  Below, the Board is granting TDIU for this period based on unemployability, but as total social impairment is not shown during this period, a 100 percent scheduler rating is not warranted.

Also considered by the Board is whether referral is warranted for a rating outside of the schedule.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321 (b)(1).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321 (b).  The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321 (b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

Here, the rating criteria reasonably described the Veteran's disability level and symptomatology and provided for higher ratings for more severe symptoms, specifically total social impairment.  Additionally, as discussed below, TDIU is available for total occupational impairment without total social impairment.  As the disability pictures are contemplated by the Rating Schedule, the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321 (b)(1).

Additionally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, the Veteran is only service connected for PTSD; therefore consideration under Johnson is not warranted.

For these reasons, the Board finds that the preponderance of evidence is against referring this case for extraschedular consideration.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.


III.  TDIU

Here, the Veteran has raised the issue of entitlement to a total disability rating based on individual unemployability due to his service-connected PTSD.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

Total disability ratings for compensation may be assigned, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a).

In this case, the Veteran met the schedular requirements for TDIU due to his PTSD rating alone.  See 38 C.F.R. § 4.16 (a). 

The issue becomes whether the Veteran was unable to secure or follow a substantially gainful occupation as a result of service-connected PTSD.  38 C.F.R. §§ 3.340, 3.341, 4.16.  The record shows that the Veteran was last employed full time in1987 as a driver/laborer.  See August 2016 TDIU Application.
	
Turning to the question of whether the Veteran has been unable to secure or follow a substantially gainful occupation as a result of service-connected PTSD, the Board notes that the Veteran did not participate in gainful employment at any point during the claim period.  The Veteran has been unemployed since 1987.  His private vocational consultant specifically found that it was at least as likely as not that due to his service connected PTSD; the Veteran is unable to secure and follow a substantially gainful occupation since leaving his job as a warehouse worker.  See September 2016 Vocational Assessment.  The Board finds that his opinion is consistent with the Veteran's PTSD disability picture.  Resolving reasonable doubt in favor of the Veteran, TDIU is granted for the entire appeal period.


ORDER

A rating of 70 percent for PTSD is granted for the entire appeal period, subject to the regulations governing disbursement of monetary benefits.  

TDIU is granted for the entire appeal period, subject to the regulations governing disbursement of monetary benefits.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


